Per Curiam. In Fulks v. Walker, 224 Ark. 639, 275 S.W.2d 873 (1955), we recited the history resulting in the use of certiorari as the proper means of seeking review of habeas corpus proceedings. We concluded that appeal was more appropriate than certiorari, and we directed that henceforth review of habeas corpus proceedings would be by appeal. In City of Clinton v. Jones, 302 Ark. 109, 787 S.W.2d 242 (1990), without reference to Fulks v. Walker, we said certiorari was the proper means of review of habeas corpus proceedings. We should not have done so. Since our decision in the City of Clinton case we have permitted review by either method, and confusion has resulted.  We again call attention to Fulks v. Walker. The proper means of review of habeas corpus proceedings is by appeal. After July 1,1993, we will permit review of habeas corpus proceedings only by appeal.